Poland, Ch. J.
The report of the commissioner shows that no. notice of the transfer of the trustee’s notes to the claimant, *471by the principal debtor, had been given to the trustee, prior to the service of the trustee process, except by the principal debtor himself, and it does not appear that such notice was given at the request or on behalf of the claimant. Such notice was therefore insufficient to protect the notes in the hands of the claimant against a trustee attachment, as has heretofore been held; Peck v. Walton and Trustee, 25 Vt. 33; Webster v. Moranville and Trustee, 30 Vt. 701.
The claimant, however, insists that the notes were held in such manner, that no notice of transfer was necessary to the trustee to protect the notes against a trustee attachment:
Firstly, by reason of what passed between the trustee and principal debtor, at the time of the execution of the notes, or soon afterward, that the principal debtor said he might wish to pass the notes to some bank as collateral security, and mentioned the claimant among other banks, and the trustee consented he might so use them. This claim is made upon the ground that the case falls within the decision in Downer v. Marsh and Trustee 28 Vt. 558.
But an examination of that case readily shows, that there is no analogy between the cases. In' that case the claimant was present when the note was given, and it was executed for the very purpose of being delivered to the claimant, to pay a debt the principal debtor owed him, and the business was all completed in the presence of the trustee, except that the precise amount due to the claimant from the principal debtor had not been ascertained.
The court held that no further notice of transfer was necessary. We think it might well have been put upon the ground that there was no transfer, but that the note was executed directly to the' claimant.
But here the facts are wholly different; it was uncertain whether the principal debtor would transfer the notes at all, or if he did conclude to do so, to what bank, and from, what was then said between him and the trustee, the trustee had no more ground to expect the notes would go into the claimant’s hands, than those of two other banks, and either of those banks would have had equal grounds to set up title to the notes, that the claimant *472has under this arrangement, if the notes 1 ad. been transferred to them.
Secondly, the claimant insists that no notice of the transfer of the notes was necessary, because these notes had been transferred to, and discounted by the claimant, and so were protected against a trustee attachment, by the act of 1852.
These notes had been transferred to the claimant, in such manner, and upon such consideration, that if sufficient notice of the transfer had been given, before the service of the trustee process, the title of the claimant would have been protected against it. If, therefore, the true meaning of the act of 1852 was to excuse banks from the necessity of giving notice in all cases, where they were holders of negotiable paper by such title as would be available to all persons with notice, then the claimant’s title to these notes should be protected. But a careful reading of the statute satisfies us, that the statute was not intended to have so broad a scope. To excuse notice, the paper must not only be negotiated and transferred to a bank, but it must be discounted by the bank.
If paper is transferred to a bank as collateral security for a debt already existing, such transfer would be good against a trustee attachment, if the proper notice were given, but no one would claim that such paper is discounted by the bank.
The claimant insists that the facts reported show that these ■ notes had been discounted at the bank.
The bank had discounted a draft for one thousand dollars for the principal debtor, before receiving the notes of the trustee, and two drafts of a thousand dollars each afterwards, and held the trustee’s notes as collateral security for the payment of these drafts. But when the first draft was discounted the bank relied on Drury’s promise to furnish the security of the notes, and When the other drafts were discounted they relied upon the security of these notes then in their hands. The claimant’s counsel insists, that, this was. a discount of these notes, within the fair intent, and meaning of that term in the statute; that if they.relied upon the credit and security of these notes when they advanced money to Drury on his drafts, that is a discount of the notes.
It, is, pot claimed that the bank had become the purchaser of *473these notes, or advanced their money for them. They purchased or discounted Drury’s drafts, and those drafts represented their debt against him. The drafts were for different sums, and were payable at different times from the notes. They held the notes as collateral security merely for the payment of the drafts, and if the drafts were paid either by Drury or the drawee and acceptor, the notes were the property of Drury.
The statute, we think, was carefully drawn so as to extend only to cases where banks have advanced their money for, and become the purchasers and owners of, the securities, and that it can not be extended to cover, and excuse notice in, cases where they take paper merely as collateral security for paper which they have discounted.
Our statute requiring notice of transfer of negotiable paper, in order to protect it against trustee process, was a great clog upon the negotiability of paper, but in this state its operation bore more severely upon banks, and those dealing with them, than others, because their dealings in such securities were more extensive than those of all others in the state, and hence the statute of 1852 relieving banks from the necessity of giving notice.
But it was only intended to relieve the banks wliils pursuing the ordinary and legitimate business of discounting or purchasing negotiable paper, and advancing their money for it, and when they take it merely as collateral security, or in any other mode than ordinary discount, to leave them subject to the same burden as private persons, or other corporations.
The result is that the judgment of the county court, that the trustee is not chargeable, and that the claimant is entitled to the fund, is reversed, and judgment is rendered that the trustee is chargeable, and that the plaintiff recover- costs against the claimant.